DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9,10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein the sliding of the plates is controlled with a gate valve- type mechanism”.  There is a lack of antecedent basis for “the plates” in previous claim limitations.  Examiner notes recitation of “the plates” implies that both the first plate and the second plate are sliding at the same time, wherein para 0040 states one plate may be fixed or stationary, while the other plate is movable and slides relative to the stationary plate.  Therefore an embodiment is not described supporting “sliding of the plates”.  Examiner suggests amending claim 9 to recite “wherein the sliding of the first plate or the second plate is controlled with a gate valve-type mechanism”, in order to more accurately recite that only the first plate or the second plate slides. Claim 10 depends on claim 9 and hence is also rejected.
Claim 13 recites “wherein the throat comprises a modular unit that can be inserted into an existing system”.  Examiner respectfully submits the limitations “that can be inserted into an existing system” is indefinite, wherein it is unclear as to if the claimed “modular unit” is in addition to the first plate and second plate of claim 1, or including the first plate and second plate of claim 1.   Examiner notes from figure 3 of the current drawings that the venturi throat 300 seems to be a modular unit that can be placed into a scrubber system, and includes upstream and downstream connection points and an opening for insertion of the first plate and the second plate.  Therefore examiner requests amendment of claim 13 to recite “wherein the throat comprises a modular unit, the modular unit including upstream connection points and downstream connection points, the upstream connection points and downstream connection points to the venturi tube, and an opening for insertion of the first plate and the second plate”, so that the claimed modular unit is directed associated with the claimed first plate and second plate.  


Allowable Subject Matter
Claims 1-8 and 11,12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites “a venturi scrubber comprising a venturi tube, which converges in the direction of flow to a throat:  said throat comprising a first plate and a second plate; said first plate having a front face and a back face and multiple apertures therein extending between the front face and the back face; said second plate having a front face and a back face and multiple apertures therein extending between the front face and the back face; wherein the front face of the second plate is positioned adjacent the back face of the first plate such that said multiple apertures in said first plate line up with said multiple apertures in said second plate, and wherein said first plate and said second plate slide relative to each other to change the size of the multiple apertures”.  Braemer(3638925) teaches a venturi scrubber including in figure 1 a venturi tube which converges in the direction of flow to a throat, wherein the throat includes a plurality of flat horizontal baffles(12) attached to a conical baffle(10), and a plurality of flat horizontal baffles(13) adjacent the baffles(12), wherein the baffles(12) can be rotated relative to the baffles(13) to attain any desired degree or amount of venturi throat opening.  However Braemer does not teach or suggest a venturi scrubber comprising a venturi tube, which converges in the direction of flow to a throat:  said throat comprising a first plate and a second plate; said first plate having a front face and a back face and multiple apertures therein extending between the front face and the back face; said second plate having a front face and a back face and multiple apertures therein extending between the front face and the back face; wherein the front face of the second plate is positioned adjacent the back face of the first plate such that said multiple apertures in said first plate line up with said multiple apertures in said second plate, and wherein said first plate and said second plate slide relative to each other to change the size of the multiple apertures.  
Chinese reference(CN109459331A) teaches a venturi device in figure 5 including a venturi tube converging in the direction of flow to a throat, the throat including a plate(3) including a plurality of evenly distributed orifices around the plate, however Chinese reference does not teach or suggest a venturi scrubber comprising a venturi tube, which converges in the direction of flow to a throat:  said throat comprising a first plate and a second plate; said first plate having a front face and a back face and multiple apertures therein extending between the front face and the back face; said second plate having a front face and a back face and multiple apertures therein extending between the front face and the back face; wherein the front face of the second plate is positioned adjacent the back face of the first plate such that said multiple apertures in said first plate line up with said multiple apertures in said second plate, and wherein said first plate and said second plate slide relative to each other to change the size of the multiple apertures.
Claims 9 and 13 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
September 9, 2022